DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s response filed on 1/27/2021 is acknowledged and fully considered.
Status of Application, Amendments, And/Or Claims
The amendments of claims 1 and 14, and the addition new of claim 21-24 have been made of record. Claims 2, 5, 12 and 15 are cancelled. 
Claims 1, 3-4, 6-11, 13, 14 and 16-24 are pending and under examination.
Information Disclosure Statement
The Information Disclosure Statements (IDSs) filed on10/27/2020 and 11/18/2020 have been considered.
Response to Arguments
Claim Rejections - 35 USC § 102-withdrawn

The rejection of claim(s) 1-7, 11-15, 17 and 20 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Azria (IDS, US Pub. No. 2006/0194722) is withdrawn in view of applicant’s amendments to claim 1 that recites the term “said protease inhibitor is a serpin”. However, a new ground of rejection is being made under 35 USC 103 necessitated by filing of new claims.
Double Patenting-withdrawn
The rejection of claims 1-13, and 15-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,186,412 in view of applicant’s filing of an electronic TD on 1/27/2021.

The rejection of claims 1-13 and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No.10, 420,721 is withdrawn in view of applicant’s amendments to claim 1 that recites the term “said protease inhibitor is a serpin”.
Claim Rejections - 35 USC § 103-maintained
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 6-11, 13, 14 and 16-20 remain rejected and claim 21-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kidron et al (IDS, US Pub. No. 2007/0087957) in view of Qi and Ping (IDS, J. Microencaps. 2004, 21: 37-45) and .
The instant claims are drawn to an oral solid pharmaceutical composition and a method of oral administration of the same comprising a protein having a molecular weight of up to 150 kDa, a protease inhibitor and a compound selected from NAC or a salt thereof, NAD and a combination thereof, wherein said compound is in range of 70% to 99.4% by weight, wherein said protein is a recombinant protein, wherein the protease inhibitor is a serpin, wherein said protein is a recombinant protein and wherein the protease inhibitor is a trypsin inhibitor, and said serpin is a trypsin inhibitor, wherein said protease inhibitor is selected from the group consisting of Lima bean trypsin inhibitor, Aprotinin, soy bean trypsin inhibitor (SBTI), and Ovomucoid, wherein said enhancer is a salt of said NAC or said NAD, and said salt is selected from the group consisting of a monosodium salt, a disodium salt, and a combination thereof. The composition of claim 1, further comprising an omega-3 fatty acid. The composition of claim 1, further comprising EDTA or a salt thereof.
Kidron et al teach using a composition comprising insulin, and fatty acid for treating diabetes and teach that the insulin can be recombinant insulin [0011, 0026]. They teach that the composition further comprises a protease inhibitor such as trypsin inhibitor, serine protease inhibitor (serpins), including soybean trypsin inhibitor (SBTI) and aprotinin [0038 -0040]. They teach that the composition further comprises an enhancer for the absorption of insulin (a protein less than 150 kDa) which can be a chelating agent such as EDTA [0047]. They teach that the composition can be into a microencapsulation for providing protection to the composition in the stomach and that gelatin provides such encapsulation [0058]. They teach the composition can be administered in a coated dosage form wherein the coating is by gelatin [0055]. They teach adding absorption enhance such as omega-3 fatty acids [0046]. They teach that the composition is a solid formulation in the form of tablets, or capsules [0085].
Kidron et al do not teach adding a compound selected from NAC, a salt thereof or NAD to the composition and wherein the compound is in a range of 70% to 99.4%.
Qi and Ping teach administering a composition comprising a protein of up to 100 kDa (insulin) and SNAC in vivo for producing hypoglycemic effect (page 43, in vivo hypoglycemic effect evaluation). They teach that SNAC is a new kind of absorption enhancer and it can increase permeability of proteins and polysaccharides (page 38). They teach administering a trypsin inhibitor simultaneously to the composition comprising insulin and SNAC. Thus, they teach a composition comprising a protein having MW up to 150 kDa, SNAC and a protease inhibitor. They teach that the addition of trypsin inhibitor provides better glycemic effect than a composition with only  said protein of up to 150 kDa (insulin) and SNAC (see group E in Table 1, page 44). They do not teach that SNAC is in a range of 70% to 99.4%. 
 Kidron et al. (2004) teach administering a composition comprising 700 mg or 2800 mg of SNAC and 50,100, 135 or 150 units of insulin. It is noted that about 28 units of insulin is about 1 mg.  Therefore, the ratio would about SNAC in a range of 70-99.4% in a total composition, wherein a proteinase inhibitor is also present. 
 Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use the compound SNAC as taught by Qi and Ping to the composition comprising a protein (i.e., insulin) of up to 150 kDa and a trypsin 
Applicants argue that Qi teaches administering SNAC in the form of an aqueous solution whereas claim is now drawn to a solid composition. They argue that neither Kidron nor QI teaches a solid composition. They argue that Qi teaches that microencapsulation having microspheres of a certain type comprising SNAC with protein inhibitor and insulin resulted in hypoglycemia and therefore, one could not relate the improved effect of insulin to the combination of SNAC. They argue that adding different components (insulin, SNAC and serpin) would result a composition of more than 1 gram would be inconvenient and undesirable for an oral administration. They argue that the instantly claimed invention would not be obvious in the absence of impermissible insight. They argue that there is no reasonable expectation to expect a synergistic interaction with a protease inhibitor.
Applicant’s arguments have been fully considered but they are not persuasive because it is well known in the art that SNAC and insulin when orally administered, it shows hypoglycemic effect compared to insulin or SNAC alone (see Kidron et al 2004 as well as Qi et al.). Kidron et al. (2007) teaches that an addition of serine protease inhibitors (SERPINS) protects proteins and therefore, it enhances protein’s effect [0039]. Kidron et al. teach that an oral composition is formulated in a solid oral dosage form comprising tablets, chewable tablets, or capsules [0085]. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Because the amount of SNAC administered to a subject is a result-effective variable (as taught by Kidron et al. (2004) and Azria et al), “it is not inventive to discover the optimum or workable ranges (70% to 99.4%) of SNAC in a composition by routine experimentation.” See M.P.E.P. § 2144.05, part II.A. (quoting In re Aller, 220 F.2d 454, 456, 105 U.S.P.Q. 233, 235 (C.C.P.A. 1955)). Once the Office has demonstrated that a variable is result-effective, it may conclude that modifying the value of that variable would have been prima facie obvious in the absence of evidence of criticality. See id. “Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range.” M.P.E.P. § 2144.05, part III.

Claims  1, 3-4, 6-11, 13, 14 and 16-20 remain rejected and claim 21-22 are rejected are rejected under 35 U.S.C. 103(a) as being unpatentable over Kidron et al (IDS, US Pub. No. 2007/0087957) in view of Azria et al. (IDS, US Pub. No. 2006/0194722).
The instant claims are broadly drawn to an oral pharmaceutical composition comprising a protein having a molecular weight of up to 150 kDa, a protease inhibitor and a compound selected from NAC or a salt or NAD, wherein an amount of said  compound in the composition is in a range of 70%-99.4%, wherein said protein is a recombinant protein and wherein the protease inhibitor is a trypsin inhibitor, wherein said protease inhibitor is serpin, wherein said enhancer is a salt of said NAC or said NAD, and said salt is selected from the group consisting of a monosodium salt, a disodium salt, and a combination thereof, wherein said composition is in a form of a 
Kidron et al teach using a composition comprising insulin, and fatty acid for treating diabetes and teach that the insulin can be recombinant insulin [0011, 0026]. They teach that the composition further comprises a protease inhibitor such as trypsin inhibitor, serine protease inhibitor (serpins), including soybean trypsin inhibitor (SBTI) and aprotinin [0038 -0040]. They teach that the composition further comprises an enhancer for the absorption of insulin (a protein less than 100 kDa) which can be a chelating agent such as EDTA [0047]. They teach that the composition can be into a microencapsulation for providing protection to the composition in the stomach and that gelatin provides such encapsulation [0058]. They teach the composition can be administered in a coated dosage form wherein the coating is by gelatin [0055]. They teach adding absorption enhance such as omega-3 fatty acids [0046]. They teach that the composition is a solid formulation in the form of tablets, or capsules [0085].
Kidron et al do not teach adding SNAC to the composition and they do not teach that the compound in the composition is in a range of 70% to 99.4%.
Azria et al teach a pharmaceutical composition for oral delivery for treating a subject in need thereof, the composition comprising calcitonin (polypeptide) in free form or in salt form and a delivery agent wherein said delivery agent is selected from the groups of 5-CNAC, SNAD and SNAC or more preferably said pharmaceutical composition comprises a delivery agent selected from disodium salt of SNAD and disodium salt of SNAC [0039] and claims 1-10 and 17. They teach that the pharmaceutical composition comprises calcitonin, at least one pharmaceutically acceptable pH lowering agent, at least one absorption enhancer, and an enteric coating (claim 6), wherein said pharmaceutical composition comprises a delivery agent selected from 5-CNAC, SNAD and SNAC (claim 8). They teach that Calcitonin can be administered with a second drug substance, wherein the second substance can be proteases inhibitors, for example cathepsin K inhibitor, MMP inhibitors (metalloprotease inhibitors). They teach that usually delivery agent (which is SNAC in the instant case) is in a range of 2.50% to 99.4% [0038]. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use the compound SNAC or SNAD as taught by Azria et al to the composition comprising a protein of up to 150 kDa and a trypsin inhibitor as taught by Kidron et al. for oral delivery of said pharmaceutical composition in a subject. Additionally, one would have been motivated to do so because Azria et al. teach that the compound SNAC provides a better absorption of a protein such as calcitonin of up to 150 kDa in oral administration. Further, one would have a reasonable expectation of success in using SNAC as taught by Azria et al because they teach that using SNAC  to enhance oral absorption of a protein up to 100 kDa. Therefore, the instantly claimed composition would have been obvious to one ordinary skill in the art over the combined teachings of the prior art.
It is noted that inclusion of different protease inhibitors in the above pharmaceutical composition are functional equivalents in the art, and substituting one for the other would have been obvious at the time of the invention. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”). 
Because the amount of SNAC administered to a subject is a result-effective variable (as taught by Kidron et al. (2004) and Azria et al), “it is not inventive to discover the optimum or workable ranges (70% to 99.4%) of SNAC in a composition by routine experimentation.” See M.P.E.P. § 2144.05, part II.A. (quoting In re Aller, 220 F.2d 454, 456, 105 U.S.P.Q. 233, 235 (C.C.P.A. 1955)). Once the Office has demonstrated that a variable is result-effective, it may conclude that modifying the value of that variable would have been prima facie obvious in the absence of evidence of criticality. See id. “Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range.” M.P.E.P. § 2144.05, part III.
Applicants argue that the protease inhibitors of Azria are not functional equitant of serpin because the sole purpose of protease inhibitors suggested by Azria is to inhibit proteases involved in degradative process of osteoarthritis. They argue that Azria or Kidron does not suggest that the administration of a serpin would be beneficial in inhibiting degradative process of osteoarthritis associated with proteases.
Applicant’s arguments have been fully considered but they are not persuasive because Kidron et al teach using a protease inhibitor in the formulation for inhibiting the function of peptidases [0039]. In response to applicant's arguments against the references individually that Azria does not teach administering serpin in the formulation, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Additionally, applicants’ argument that Azria or Kidron does not suggest that the administration of a serpin would be beneficial in inhibiting degradative process of osteoarthritis associated with proteases is not relevant in the instantly claimed invention.
New Ground of Rejection
Claim Rejections - 35 USC § 103
Claims 23-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kidron et al (IDS, US Pub. No. 2007/0087957, referred herein Kidron (2007)) in view of Qi and Ping (IDS, J. Microencaps. 2004, 21: 37-45) and Kidron et al. (IDS, Diabetic Med. 21: 354-357, 2004, referred herein Kidron 2004) as applied to claim 1, 3-4, 6-11, 13, 14 and 16-22 above, and further in view of Majuru et al. ( US Pub. No. 2007/0224262).
The instantly claimed invention is drawn to a pharmaceutical composition for oral administration, the composition being a solid composition, and comprising a protein having a molecular weight of up to 150,000 Daltons; a protease inhibitor; and a compound selected from the group consisting of N-(8-[2-hydroxybenzoyl] amino)caprylate (NAC), N-(10-[2-hydroxybenzoyl]amino)decanoate (NAD), a salt of said NAC or said NAD, and a combination thereof, wherein an amount of said compound in the composition is in a range of from 70 % to 99.4 % by weight, and said protease inhibitor is a serpin, wherein said protein is PTH or GLP-2.
The teachings of Kidron 2007, Qi and Ping and Kidron 2004 are set forth above. Neither Kidron 2007, Qi and Ping, nor Kidron 2004 teaches an oral solid formulation, wherein said protein is GLP-2 or PTH.
Majuru et al teach a solid dosage for oral delivery of a therapeutic agent heparin with a delivery agent SNAC [0012]. They teach that said therapeutic agent can be selected from GLP-1, GLP-2, insulin, insulin-like growth factor, PTH, glucagon and many others [0124]. 
.
Claims 23-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kidron et al (IDS, US Pub. No. 2007/0087957) in view of Azria et al. (IDS, US Pub. No. 2006/0194722) as applied to claim 1, 3-4, 6-11, 13, 14 and 16-22 above, and further in view of Majuru et al. ( US Pub. No. 2007/0224262).
The instantly claimed invention is drawn to a pharmaceutical composition for oral administration, the composition being a solid composition, and comprising a protein having a molecular weight of up to 150,000 Daltons; a protease inhibitor; and a compound selected from the group consisting of N-(8-[2-hydroxybenzoyl] amino)caprylate (NAC), N-(10-[2-hydroxybenzoyl]amino)decanoate (NAD), a salt of said NAC or said NAD, and a combination thereof, wherein an amount of said compound in 
The teachings of Kidron (2007) and Azria et al are set forth above. Neither Kidron (2007) nor Azria et al. teaches an oral solid formulation, wherein said protein is GLP-2 or PTH.
Majuru et al teach a solid dosage for oral delivery of a therapeutic agent heparin with a delivery agent SNAC [0012]. They teach that said therapeutic agent can be selected from GLP-1, GLP-2, insulin, insulin-like growth factor, PTH, glucagon and many others [0124]. 
Therefore, it would have been prima been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use any protein including PTH or GLP-2 as taught by Majuru et al to make a solid composition with compound SNAC and a serpin protease inhibitor as taught by Azria et al and Kidron et al. for oral delivery of said pharmaceutical composition in a subject. Additionally, one would have been motivated to do so because substituting insulin with GLP-2, PTH or any other protein up to MW 100 kD would be desired for oral delivery. Further, one would have a reasonable expectation of success in using PTH or GLP-2 as a therapeutic agent for oral delivery as taught by Majuru et al because it well accepted in the art that oral delivery is a desired route of therapeutic agent delivery.
Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922.  The examiner can normally be reached on Mon-Friday 8:30AM-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/GYAN CHANDRA/Primary Examiner, Art Unit 1646